Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Election
Applicant’s election without traverse of group I in the reply filed on 3/22/2021 is acknowledged.  
Claims 1-3, 5-10 and 15-22 are presented for examination. 

Priority
This application claims benefit of 62/923,963 (filed 10/21/2019) and claims benefit of 62/923,967 (filed 10/21/2019) and claims benefit of 62/923,973 (filed 10/21/2019) and claims benefit of 62/923,975 (filed 10/21/2019) and claims benefit of 62/923,978 (filed 10/21/2019) and claims benefit of 62/923,982 (filed 10/21/2019). 


Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC 102(a)(1) are hereby withdrawn.

New Objections/Rejections due to amendments:

Claim Objections
Claim 19 is objected to because of the following:  it is a duplication of claim 18.  Appropriate correction/renumbering is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 5-10 and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gu/Schürlein in view of Kozbial (Cell & Gene therapy Insights, 2018, 4:1117-1130, IDS).
Gu (for Schürlein’s teaching see previous office action) teaches: For claims 1 and 8-10: the reference teaches a cell culture system comprising: a platform attached (“platform” is not claimed/defined to be distinct from the teaching of “glass wafers” or “brass molds”, page 15861, right column, 1st full paragraph, lines 13++ and 18++) to a plurality of shelves stacked with a first shelf on top of a second shelf because a cell culture incubator (which inherently with more than one shelf, “shelves” is not claimed/defined to be distinct from any incubator shelf or multi-layered structure) is used to house the device (page 15862, left column, 2nd full paragraph, line 14++, also additional reservoir is used, page 15861, right column, 1st full paragraph, line 17++) or the microfluidics device has a two-layer design that one layer/shelf is stacked on top of the other (page 15862, Fig. 1, legend, line 2++); at least one pump (page 15862, Fig. 1C and legend, line 5++) connected to the platform (on top of the any base support); a processor operably coupled to the at least one pump (page 15862, right column, 1st full paragraph, line 19++).; and a substrate (“substrate” is not claimed/defined to be distinct from any coating material to hold any two-layer design onto platform/glass wafers/brass molds, page 15861, right column, 1st full paragraph, lines 13++ and page 15862, left column, 2nd full paragraph, line 14++) hold culture chambers/two-layer design onto the platform (such as “glass wafers” of “brass molds”, page 15861, right column, 1st full paragraph, lines 13++ and 18++). Gu also teaches the cell culture chambers/channels are fluidically coupled/connected to one another (three channels are connected see page 15862, Fig. 1, legend, line 3++), the first cell culture chamber comprising at least a bottom surface with material (gas-permeable material such as polystyrene as described in instant specification, US20210115384, [0027], PDMS which is also gas permeable material, page 15862, Fig. 1, legend, line 2++) to which monocytes and antigen-presenting cells adhere for both cell seeding and cell culturing (“cell attachment and culture”, page 15862, left column, 2nd full paragraph, line 15++). The system taught by Gu can accomplish all the intended purposes as claimed in claims 8-10. For claims 2-3: the reference teaches at least one sensor: Braille pin (page 15862, Fig. 1C) connectable to the processor (page 15862, right column, 1st full paragraph, line 11++) and the pumps (page 15862, right column, 1st full paragraph, line 11++). For claims 5-6: the reference teaches a plurality of pumps (three pumps one for each inlet, page 15862, right column, 1st full paragraph, line 16++) fluidically connect to a plurality of tubes/culture chambers (“tubes” is not claimed/defined to be distinct from any valved channels in the device which connects to the reservoir, page 15864, left column, 1st full paragraph, line 8++, or “perfusion loops”, page 15864, left column, 1st full paragraph, line 15++) and a second fluid reservoir on the second shelf because additional reservoir is used (page 15861, right column, 1st full paragraph, line 17++). For claim 7: the reference teaches the first and second shelves comprises a retaining mechanism that retains the fluid reservoir on each of the first and second shelves (no specific retaining mechanism is claimed/defined, any shelf material can retain/hold fluid reservoir by gravity, for example). For claim 15: the reference teaches the system is sized to fit inside a conventional tissue culture incubator (page 15861, right column, 1st full paragraph, line 23++, page 15862, left column, 2nd full paragraph, line 14++).
Gu/Schürlein does not explicitly teach the substrate comprising a plurality of openings arranged/sized/configured to receive/hold a plurality of interchangeable cell culture chambers of different shapes/size at a same time as recited in claim 1, the substrate comprises a first portion (of first size/shape) and a second portion (of second size/shape) as recited in claims 16-20, the cell culture chambers are held in side-by-side or stacked position as recited in claims 21-22. However, Gu teaches multilayer (stacked) assembly of the culture channels (page 15862, Fig. 1).
Kozbial teaches a cell culturing system (page 1117, abstract, line 3++) comprising use of cell culture cartridge/chamber with different size (EDEN cartridge, page 1120, Fig. 1, left column, 1st full paragraph++ and MicroDEN cartridge, page 1121, left column, 2nd full paragraph, line 3++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the system of Gu/Schürlein by optimize the configuration of the substrate as claimed in a cell culture system.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches cell culture system and Kozbial teaches the benefits of using cell culture cartridge/chamber with different size to successfully generates clinically relevant cells in a single cell culture cartridge with fewer manual interventions (page 1117, abstract, line 14++). In addition, it is obvious for a person of ordinary skill in the art to optimize the configuration of the substrate to receive/hold a plurality of interchangeable cell culture chambers of different shapes/size at a same time to achieve the anticipated success of culturing clinically relevant sterile cells based on the teachings of Gu/Schürlein and Kozbial.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed system and optimize the configuration of the substrate, etc. are routine and known in the art.

Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653